Exhibit 10.8

 

PROMISSORY NOTE

 

Principal

Loan Date

Maturity

Loan No

Call / Coll

Account

Officer

Initials

$183,700.00

04-10-2020

04-10-2022

 

 

 

403

 

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "***" has been omitted due to text length limitations.

 

Borrower:

LF3 Lubbock Casa TRS, LLC

Lender:

Western State Bank

 

6004 Marsha Sharp Fwy

 

West Fargo

 

Lubbock, TX 79407

 

P.O. Box 617

 

 

 

755 13th Ave E

 

 

 

West Fargo, ND 58078

 

 

 

 

 

Principal Amount:  $183,700.00

Date of Note:  April 10, 2020

 

PROMISE TO PAY. LF3 Lubbock Casa TRS, LLC ("Borrower") promises to pay to
Western State  Bank ("Lender"),  or order, In lawful money of the United States
of America, the principal amount of One Hundred Eighty three Thousand Seven
Hundred & 00/100 Dollars ($183,700.00), together with Interest on the unpaid
principal balance from April 10, 2020, calculated as described In the "INTEREST
CALCULATION METHOD" paragraph using an interest rate of 1.000% per annum based
on a year of 360 days, until paid In full. The interest rate may change under
the terms and conditions of the "INTEREST AFTER DEFAULT" section.

PAYMENT.  Borrower will pay this loan  in 18 payments of $10,339.93 each
payment. Borrower's first payment Is due November 10, 2020, and all subsequent
payments are due on the same day of each month after that. Borrower's
final payment will be due on April 10, 2022, and will be for all principal and
all accrued Interest not yet paid. Payments Include principal and Interest.
Unless otherwise agreed or required by applicable law, payments will be applied
first to any accrued unpaid interest; then to principal; then to any late
 charges; then to any escrow or reserve account payments as required under any
mortgage, deed of trust, or other security instrument  or security agreement
securing this Note; and then to any unpaid collection costs. Borrower will pay
Lender at Lender's address shown above or at such other place as Lender may
designate In writing. All payments must be made In U.S. dollars and must be
received by Lender consistent with any written payment Instructions provided by
Lender. If a payment Is made consistent with Lender's payment Instructions but
received after West Fargo/Fargo: 7:00 PM Central Standard Time; Devils Lake:
6:00 PM Central Standard Time, Lender will credit Borrower's payment on the next
business day.

INTEREST CALCULATION METHOD. Interest on this Note Is computed on a 365/360
basis; that Is, by applying the ratio of the Interest rate over a year of 360
days, multiplied by the outstanding principal balance,  multiplied by the actual
number  of days the principal balance is outstanding. All Interest payable under
this Note  Is computed using this method.

PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier  than  it is  due. Early payments will not, unless agreed to by Lender
In writing, relieve Borrower of Borrower's obligation to continue to make
 payments under  the payment schedule. Rather,  early payments will reduce the
principal balance due and may result In Borrower's making fewer payments.
Borrower agrees not to send ender payments marked "paid in full", "without
recourse", or similar language.  If Borrower sends such a payment, Lender may
accept  it without losing any of Lender's rights  under this Note, and Borrower
will remain obligated to pay any further amount owed to Lender. All written
communications concerning disputed amounts, Including any check or other payment
Instrument that indicates that the  payment constitutes "payment In full" of the
amount owed or that Is tendered with other conditions or limitations or as full
satisfaction of a disputed amount must be malled or delivered to: Western State
Bank, West Fargo, P.O.Box 617 West Fargo, ND 58078.

LATE CHARGE. If a  payment ls 10 days or  more  late, Borrower will be charged
5.000%  of the  unpaid portion of the regularly scheduled payment or $25.00,
whichever Is greater.

INTEREST AFTER DEFAULT.  Upon default, including  failure to pay upon final
maturity, the interest  rate  on  this Note  shall be increased by 3.000
percentage points. However, In no event will the Interest rate exceed the
maximum interest rate  limitations under applicable  law.

DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note:  

Payment Default. Borrower  falls to make any payment when due under this Note.

Other Defaults.  Borrower fails to comply with or to perform any other term,
 obligation, covenant or condition contained In this Note or in any of the
related documents or to comply with or  to perform any term, obligation,
covenant or condition  contained In  any other agreement between Lender and
Borrower.

Default In Favor of Third Parties. Borrower or any Granter defaults under any
loan, extension of credit,  security agreement,  purchase or  sales agreement,
or any other agreement, in  favor of any other creditor or  person that may
materially affect any of  Borrower's property  or Borrower's ability to repay
this Note or perform Borrower's obligations under this Note or any of the
related documents.

False Statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or on Borrower's behalf under this  Note  or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

Death or Insolvency.  The dissolution of Borrower (regardless of whether
 election to continue is made), any member withdraws from Borrower, or any other
termination of Borrower's existence as a going business or the death of any
member,  the  Insolvency of Borrower, the appointment of a  receiver for any
part of Borrower's property, any assignment for the  benefit of creditors,  any
type of creditor workout,  or the commencement of any proceeding under any
bankruptcy or insolvency laws by or against Borrower.

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether  by judicial  proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
 any collateral  securing the loan. This includes a  garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of  Default shall not apply if there is a good faith dispute by Borrower
also  the validity or reasonableness of the claim which Is the basis of  the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, In  an amount determined
by Lender, in its sole discretion, as being  an adequate reserve  or bond for
the dispute.

Events Affecting Guarantor, Any of the preceding events occurs with  respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies  or
becomes Incompetent, or revokes or  disputes the validity of, or liability
under, any guaranty of the indebtedness evidenced by  this Note.

Adverse Change. A material adverse change occurs in  Borrower's  financial
condition,  or Lender believes the  prospect of payment or performance of this
Note Is impaired.

Insecurity. Lender in good faith believes itself  insecure.

 







 

PROMISSORY NOTE
(Continued)

Page 2

 

LENDER'S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.

EXPENSES. If Lender Institutes any suit or action to enforce any of the terms of
this Note, Lender shall be entitled to recover such sum as the court may adjudge
reasonable. Whether or not any court action Is Involved, and to the extent not
prohibited by law, all reasonable expenses Lender incurs that in Lender's
opinion are necessary at any time for the protection of its interest or the
enforcement of its rights shall become a part of the loan payable on demand and
shall bear interest at the Note rate from the date of the expenditure until
repaid. Expenses covered by this paragraph include, without limitation, however
subject to any limits under applicable law, Lender's expenses for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction), and appeals, to the extent permitted by applicable law. Borrower
also will pay any court costs, In addition to all other sums provided by law.

JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.

GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of North
Dakota without regard to Its conflicts of law provisions. This Note has been
accepted by Lender In the State of North Dakota.

CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender's request to
submit to the jurisdiction of the courts of the State of Texas, in the county In
which Borrower's following address is located: 6004 Marsha Sharp Fwy, Lubbock,
TX 79407.

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This Includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not Include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes ender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
debt against any and all such accounts, and, at Lender's option, to
administratively freeze all such accounts to allow Lender to protect Lender's
charge and setoff rights provided in this paragraph.

COLLATERAL. This loan Is unsecured.

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall Inure to the benefit of Lender and its successors and assigns.

NOTIFY US OF INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING
AGENCIES. Borrower may notify Lender If Lender reports any
Inaccurate Information about Borrower's account(s) to a consumer reporting
agency. Borrower's written notice describing the specific inaccuracy(ies) should
be sent to Lender at the following address: Western State Bank 110 4th St SE
Devils Lake, ND 58301.

SBA PAYCHECK PROTECTION PROGRAM:. SBA PAYCHECK PROTECTION PROGRAM. ender is
making this loan pursuant to the Paycheck Protection Program (the "PPP") created
by the Section 1102 of the Coronavirus Aid, Relief and Economic Security Act
(the "CARES Act"), which loan Is governed by the following (collectively, the
"Governing Rules"): (i) the CARES Act, (ii) section 7(a)(36) of the Small
Business Act, (iii) any rules or guidance that has been issued by the Small
Business Administration Implementing the PPP, and/or (iv) any other applicable
loan or related document. In addition to the Governing Rules, this loan Is
subject to the Program Requirements, as defined in 13 CFR § 120.10, as amended
from time to time (collectively "PPP Loan Program Requirements").
Notwithstanding anything to the contrary herein, the Borrower (a) agrees that
the Note shall be interpreted and construed to be consistent with the Governing
Rules and the PPP Loan Program Requirements and (b) authorizes the Lender to
unilaterally amend any provision of the Note or any other document related to or
arising from this loan, to the extent required to comply with the Governing
Rules or the PPP Loan Program Requirements.

When SBA Is the holder, this Note and loan will be Interpreted and enforced
under Federal law, including, without limitation, the Governing Rules, PPP Loan
Program Requirements, and all applicable SBA regulations. ender or SBA may use
state or local procedures for filing papers and instruments, recording
documents, giving notice, foreclosing liens, and other purposes. By using such
procedures, SBA does not waive any Federal Immunity from state or local control,
penalty, tax, or liability. As to this Note, Borrower may not claim or assert
against SBA any local or state law to deny any obligation, defeat any claim of
SBA, or preempt Federal law.

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender's security Interest In the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification Is made. The obligations under this Note are joint and several.

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE. BORROWER AGREES TO THE TERMS OF THE NOTE.

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.
BORROWER:

 

LF3 LUBBOCK CASA TRS, LLC

 

 

 

LODGING FUND REIT Ill TRS, INC., Member of LF3 Lubbock Casa TRS, LLC

 

 

 

By:

/s/ Katie Cox

 

 

Katie Cox, Chief Financial Officer of Lodging Fund

 

 

REIT Ill TRS, Inc.

 

 





 



 

PROMISSORY NOTE
(Continued)

Page 3

 

 

 

LENDER:

 

 

WESTERN STATE BANK

 

 

 

 

/s/ Ryan Rued

 

 

Ryan Rued, VP/Business Banking Officer

 

 

 

 

 

 

 

 

 

 

